Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the arguments filed 3/8/21 are persuasive.  Particularly, Examiner agrees that Nagasawa fails to show or suggest the limitation of a flexible member disposed between the inner member and the outer member wherein the flexible member includes a castellated terminal end, wherein the castellated terminal end comprises at least one stepped portion that is stepped at an angle normal to a longitudinal axis defined by the first fluid passageway.  Particularly, Examiner agrees with the discussion on pg. 11 of the remarks that element 15 of Nagasawa cannot reasonably be equated with Applicant’s flexible member.  While element 13 is reasonably equated with Applicant’s flexible member, it does not include the castellated end comprising at least one stepped portion that is stepped at an angle normal to the longitudinal axis defined by the first fluid passageway.  Accordingly, independent claims 1 and 10 as well as their respective dependent claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
June 2, 2021
/MELODY M BURCH/Primary Examiner, Art Unit 3657